ORDER
PER CURIAM:
On June 20, 1967, an order to show cause was issued in this matter following receipt of a complaint seeking disciplinary action against the above named attorney. The complaint alleged that Gross had been convicted by a jury of the offense of devising and intending to devise a scheme and artifice to defraud and to obtain money by means of false and fraudulent pretenses, in the United States District Court for the Northern District of Iowa, Eastern Division; that such judgment and commitment was entered on March 20, 1967, and Gross had been committed to the custody of the Attorney General of the United States for imprisonment.
*507Under the provisions of section 93-2026, R.C.M. 1947, and Section XI, Rules of the Commission on Practice of this Court, we may suspend an attorney’s license to practice law during the pendency of such proceeding. Pursuant thereto an order was entered suspending Everett W. Gross as an attorney and counselor at law pending the appeal of his conviction.
Thereafter Gross successfully appealed to the Eighth Circuit Court of Appeals and the judgment of conviction was set aside. A new trial was had and Gross was again convicted following a jury trial on July 31, 1968 and was committed to the custody of the Attorney General or his authorized representative for imprisonment for a period of two years on each of several counts, said sentences to run concurrently with each other. Notice of appeal was filed on August 5, 1968, and following denial of a writ of certiorari hy the Supreme Court of the United States mandate was received on April 13, 1970. On April 20, 1970, Gross was resentenced pursuant to the original judgment and commitment of July 31, 1968.
It appearing that the crime of which Everett W. Gross was convicted, sentenced and committed involved moral turpitude, and the Court being in receipt of certified copy of the judgment and commitment entered in the United States District Court of the Northern District of Iowa, hereinbefore referred to, and pursuant to section 93-2026, R.C.M. 1947, and Section XI, Rules of the Commission on Practice of this Court, the said Everett W. Gross is ordered disbarred from the practice of law.
The Clerk of this Court shall give notice of this order to Everett W. Gross, his counsel, the Clerks of the district courts of the First, Second, Third, Fourth, Eighth, Tenth, Fourteenth and Eighteenth judicial districts, the Chairman and Secretary of the Commission on Practice, the Clerk of the Federal District Court for the District of Montana, and the Clerk of the 9th Circuit Court.